Citation Nr: 9920188	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain with conversion features, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than September 
22, 1991 for a 100 percent rating for major depression with 
psychotic features.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1973 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  By 
June 1991 rating decision, the RO denied ratings in excess of 
10 percent for major depression and chronic low back pain.  
By November 1992 rating decision, the rating for major 
depression was increased from 10 to 50 percent.  In November 
1995, the matter was remanded by the Board for additional 
development of the evidence.  

While the case was in remand status, the veteran filed 
additional claims.  By January 1996 rating decision, the RO 
denied his claim for a temporary total rating for depression 
with psychotic features based on a period of hospitalization 
from July 14 to August 3, 1994.  By July 1996 rating 
decision, the RO denied a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  Appeals were perfected with respect to both of 
these decisions.  

By February 1997 decision, the Board granted a 100 percent 
schedular rating for major depression with psychotic features 
and denied a temporary total disability rating for major 
depression based on a period of hospitalization from July 14 
to August 3, 1994.  The Board also determined that the TDIU 
issue was moot in light of the grant of a 100 percent 
schedular rating for major depression.  See 38 C.F.R. 
§ 4.16(a) (total disability ratings based on individual 
unemployability may be assigned only where the schedular 
rating is less than total).  The issue of chronic low back 
pain with conversion features was remanded for additional 
development of the evidence. 

By March 1997 rating decision, the RO effectuated the Board's 
decision assigning a 100 percent rating for major depression, 
assigning an effective date of September 22, 1991, the last 
day the veteran was shown to have been employed.  The RO also 
assigned a 70 percent rating from June 1, 1990, the date the 
RO determined that his claim for an increased rating had been 
received.  The veteran duly appealed the effective date of 
the 100 percent rating, claiming that his service-connected 
depression was productive of total social and industrial 
inadaptability since 1977.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding an increased 
rating for a low back disability has been obtained by the RO.

2.  The veteran's low back disability is manifested by 
moderate loss of motion deficits, degenerative arthritis, and 
subjective complaints of pain, with no evidence of a severe 
disability or neurological deficits.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
chronic low back pain with conversion features, are met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for his low back disability is well-grounded 
within the meaning of 38 U.S.C.A. 5107.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran's assertions concerning the severity of his 
service-connected low back disability (within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in February 1997 for additional 
development of the evidence, to include affording the veteran 
an additional VA orthopedic examination.  

A review of the record indicates that the development 
requested by the Board in its February 1997 remand has been 
substantially completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, the RO scheduled (and the veteran 
attended) a VA orthopedic examination in February 1998.  The 
report of the examination is thorough and responsive to all 
the Board's remand questions.  The examiner indicated that he 
"extensively reviewed" the claims folder in conjunction 
with his examination of the veteran.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997).  

With respect to the Board's other remand instructions, it is 
noted that the RO inexplicably failed to contact the Social 
Security Administration (SSA) to request a copy of the 
decision awarding the veteran disability benefits.  However, 
the Board finds that review of the record in determining the 
veteran's claim for an increased rating for a low back 
disability is not frustrated by the RO's failure to adhere to 
the remand order in this respect.  See Evans v. West, 12 Vet. 
App. 22 (1998).  Here, there is no indication of record, nor 
has the veteran contended, that he is in receipt of SSA 
disability benefits because of his low back disability.  
Thus, as evidence from the SSA does not appear to be relevant 
to the issue of an increased rating for a low back 
disability, a remand to acquire those records is not deemed 
to be warranted.  Such action would only tend to delay the 
disposition of this matter and would not change the outcome, 
given the apparent immateriality of the evidence.  Thus, 
although the RO failed to comply with the Board's remand 
instructions, it is apparent that the veteran will suffer no 
prejudice as a result.

In view of the foregoing, and noting that the veteran has 
identified no outstanding pertinent evidence which may be 
relevant to his claim, the Board concludes that no further 
assistance to him in developing the facts pertinent to his 
claim is required to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

The record shows that by February 1977 rating decision, the 
RO granted service connection for chronic low back pain with 
conversion features, assigning it a 10 percent disability 
rating, effective October 29, 1976, pursuant to Codes 5299-
5295.

Shortly thereafter, in July 1977, the veteran claimed that 
his low back disability had increased in severity.  In 
support of his claim, the RO obtained VA outpatient treatment 
records, showing that in June 1977, he sought treatment for 
intermittent low back discomfort.  X-ray examination was 
normal and Williams flexion exercises were prescribed.  In 
July 1977, he again reported low back pain.  The examiner 
found no pathology and indicated that it was possible that 
the veteran's subjective problems were secondary to 
prostatitis rather than musculoskeletal pain.

By August 1977 rating decision, the RO continued the 10 
percent rating for the veteran's low back disability.

Subsequent VA outpatient treatment records show that in 
October 1978, the veteran was again seen for complaints of 
low back pain.  Physical examination showed diffuse 
tenderness with paravertebral muscle spasm.  On VA 
examination in December 1979, the examiner identified 
palpable spasms in the right lumbar region, but no definitive 
trigger points were located.  The diagnosis was lumbosacral 
strain.  

By December 1979 rating decision, the RO increased the rating 
for the veteran's low back disability to 20 percent, 
effective October 17, 1978, the date of the VA outpatient 
treatment record showing that the low back symptomatology had 
increased in severity.  

Since that time, the veteran has, on numerous occasions, 
filed unsuccessful claims for increased rating for his 
service-connected low back disability.  The record shows that 
the RO has consistently denied these increased rating claims, 
finding that the veteran's low back symptomatology did not 
merit an increase.  Also, by June 1984 rating decision, the 
Board denied a rating in excess of 20 percent for the 
veteran's chronic low back pain with conversion features.  

In June 1985, the veteran underwent VA medical examination to 
determine the current symptomatology of his low back 
disability.  On examination, he reported he injured his low 
back in service and experienced chronic low back aches since 
that time.  He indicated that, due to his disability, he 
limited his sports activities such as basketball, 
racquetball, and tennis.  Physical examination showed full 
range of motion, although the veteran had subjective 
complaints of pain on motion.  X-ray examination of the low 
back was again normal; the vertebral body heights and disc 
spaces were well maintained.  The assessment was low back 
pain/strain.

By August 1985 rating decision, the RO reduced the rating of 
the veteran's low back disability to 10 percent, effective 
December 1, 1985.  He appealed the RO determination, and in 
January 1987, the Board determined that the criteria for an 
evaluation in excess of 10 percent had not been met.  This 10 
percent rating has remained in effect to the present time.

In August 1987, the veteran again had a VA medical 
examination to determine the current symptomatology of his 
low back disability.  On examination, he complained of 
chronic low back pain, occasionally radiating to the lower 
extremities.  He stated that his symptoms were aggravated by 
cold, damp weather and activity.  Physical examination showed 
pain on motion without tenderness over the lumbosacral area 
or muscle guarding.  X-ray examination was normal with no 
evidence of arthritis.  The impression was chronic 
lumbosacral strain.  

In May 1990, the veteran again requested an increased rating 
for his low back disability, indicating that he was 
participating in physical therapy and had to use a special 
chair at work.  By January 1991 rating decision, the RO 
denied his claim on the basis that he had failed to report 
for a scheduled VA medical examination.  See 38 C.F.R. 
§ 3.655.  He was notified of this decision by March 1991 
letter and responded that he wished to reschedule the 
examination.

In April 1991, he was afforded another VA medical examination 
at which he again reported low back pain.  He stated that he 
worked as a computer programmer and had to use a special 
chair due to his low back disability.  He also claimed that 
he had to alternate between standing and sitting to reduce 
pain.  On examination, his gait was normal.  Straight leg 
raising was negative and X-ray examination was normal.  
Forward flexion was to 30 degrees and extension was to zero 
degrees.  

By June 1991 rating decision, the RO denied an evaluation in 
excess of 10 percent for the veteran's low back disability 
and he was notified of this decision by June 1991 letter.  He 
appealed the RO determination, and in July 1992, he testified 
at a hearing at the RO that he had recently been diagnosed 
with arthritis (possibly of his low back) and that he was 
currently under treatment.  He also claimed that on some days 
his low back pain was so severe that he had to "miss work or 
get up late."  He stated that he was taking Motrin for pain.  
He stated that he had "muscle spasms" in his low back as it 
occasionally felt "knotted up."  He stated that he 
occasionally wore a back brace and also had occasional pain 
shooting down his right leg.  

The veteran was hospitalized from November 1992 to February 
1993 for treatment of drug dependence.  No complaints or 
findings pertaining to the low back were recorded during such 
hospitalization.  By March 1993 rating decision, the RO 
continued the 10 percent rating for the veteran's low back 
disability.

The veteran was hospitalized from January to February 1994 
for treatment of drug dependence.  On admission, he reported 
a history of chronic low back pain, but physical examination 
was normal.  

The veteran was again hospitalized from July to August 1994 
at a private facility for treatment of suicidal ideation and 
detoxification from drugs.  No complaints or findings 
pertinent to the low back were noted during that period of 
hospitalization.

X-ray examination of the veteran's lumbosacral spine in 
November 1995 showed that the disc spaces were maintained 
with no gross degenerative disease.  There was degenerative 
arthritis of the posterior facet of joint of L4, L5-S1, 
evidence of hazy sclerotic thickening of the facet margins.  
The bodies of D12 and L1 showed a minimal to moderate 
anterior compression.  

On VA examination in March 1996, the veteran complained of 
constant low back pain, especially with sitting.  He stated 
he took pain medication, but denied problems with ambulation.  
On orthopedic examination, motor testing showed his strength 
to be 5+ throughout; sensory examination showed no deficits.  
Range of spine motion was full and reflexes were 2+, 
bilaterally.  The assessment was mechanical low back pain.  

VA outpatient treatment records for the period of January 
1997 to April 1998 show continued psychiatric treatment, but 
are negative for complaints or clinical findings of 
abnormality pertaining to the low back.

The veteran most recently underwent VA medical examination in 
February 1998, at which time he reported that, although he 
injured his low back in service, he was able to function at 
full capacity thereafter with spinal injections.  He stated 
that in 1992, however, he had to begin physical therapy for 
his low back and that he was currently in constant pain, 
which increased with changes in the weather and physical 
activity such as heavy lifting or scrubbing floors.  He 
claimed that he was unable to walk more than 3 blocks or play 
sports.  Physical examination showed no gross deformity of 
the spine, no tenderness to palpation, or muscle spasm.  The 
veteran's posture was erect, there were no neurological 
abnormality present, and he denied any bowel or bladder 
involvement.  On range of motion examination, the veteran 
refused to perform dorsal extension, citing fear of pain.  On 
forward flexion, however, he was able to bring his fingertips 
to within one foot of the floor.  Lateral rotation was only 
to 3 degrees, bilaterally (active), but to 18 degrees 
bilaterally (passive).  He was able to walk on toes and heels 
and balance on one leg.  The examiner indicated that he 
observed no pain behavior from the veteran on examination, 
even with prolonged sitting during the interview and 
examination.  He also stated that there was no incoordination 
secondary to the low back disability, nor was there any 
reason to anticipate easy or early fatigability.  He also 
noted that the veteran did not relate exacerbations of his 
low back condition, asserting rather that the pain was fairly 
constant.  The examiner indicated that there was no clinical 
rationale for unemployability for the veteran due to physical 
findings.  X-ray examination showed osteophytes at T12-L1, 
but was otherwise normal.  The diagnosis was mild to moderate 
degenerative joint disease of "uncovertebral" joints of the 
dorsal and lumbar spine with moderate range of motion 
deficits.  The examiner commented that he was unable to 
attribute the veteran's pain or the range of motion deficits 
to the clinical or radiographic findings.  He indicated that 
functional overlay related to the veteran's severe depression 
and secondary somatization disorder was most likely 
responsible for the disparity between the clinical and 
radiographic findings and the subjective complaints.

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance. 

Absent evidence of a fracture of the vertebra or ankylosis 
(which have not been shown in this case), disabilities of the 
lumbosacral spine are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5292 to 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 percent 
rating is warranted for moderate limitation of motion of the 
lumbosacral spine, and a 40 percent rating is warranted for 
severe limitation of motion of the lumbosacral spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation in 
warranted for severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  This is the maximum rating provided in 
the rating schedule for disabilities of the spine absent 
disabilities resulting in complete bony fixation (ankylosis) 
of the spine or cord involvement with the veteran being 
bedridden by the disability or requiring long leg braces, 
which are evaluated as 100 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286.

III.  Analysis

In this case, the Board has carefully reviewed the pertinent 
clinical evidence of record and concludes that a 20 percent 
rating, but no higher, is warranted for the veteran's low 
back disability.  

Initially, the Board notes that, although the preponderance 
of the evidence of record has shown that the veteran's low 
back has exhibited slight limitation of motion (if at all), 
on most recent VA orthopedic examination in February 1998, 
the examiner characterized the veteran's loss of motion as 
"moderate."  Although he stated that he was unable to 
attribute the veteran's range of motion deficit to any 
physical pathology, he theorized that the disparity between 
the veteran's complaints and the physical findings may be due 
to functional overlay.  Given the characterization of the 
veteran's service-connected disability (chronic low back pain 
with conversion features), the Board finds that his 
symptomatology more nearly approximates the criteria for a 20 
percent rating under Diagnostic Code 5292.  However, as there 
is no evidence of limitation of motion of the lumbar spine, 
characterized as severe, an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5292.

The Board has also considered whether the veteran may be 
entitled to an increased rating under an alternative 
diagnostic code, but finds that the preponderance of the 
evidence is against a rating in excess of 20 percent.  
Schafrath, 1 Vet. App. at 593.  For example, with respect to 
the criteria for an evaluation in excess of 20 percent set 
forth in Diagnostic Code 5295, the Board notes that the 
evidence of record does not show a severe disability 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, or marked limitation of 
forward bending in a standing position.  For example the 
veteran's low back disability has never been characterized by 
any medical professional as severe and on examination, he is 
consistently able to reach within a foot of the floor on 
forward bending.  While there has been some evidence of loss 
of lateral motion with osteoarthritic changes, there has been 
no showing of abnormal mobility on forced motion.  Thus, a 
higher rating is not warranted under Diagnostic Code 5295.

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 20 percent under Diagnostic 
Code 5293.  However, although he has occasionally complained 
of radiating pain, the objective medical evidence of record 
is negative for neurologic abnormalities, such as evidence of 
impaired reflexes, sensation or motor strength.  In fact, on 
most recent VA examination in October 1997, physical 
examination of the low back was negative for neuropathy or 
neurologic deficits.  As the record contains no medical 
evidence of neurologic involvement, an evaluation in excess 
of 20 percent under Diagnostic Code 5293 is not warranted.

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but the findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The record does not reflect any periods 
of hospitalization for this disability.  Although the veteran 
has indicated that he sometimes had to get up late or miss 
work due to his disability, the Board observes that on most 
recent examination, the examiner concluded that the veteran's 
low back disability did not contribute whatsoever to his 
unemployability.  Under such circumstances, the Board finds 
that the impairment resulting from the veteran's low back 
disability is adequately compensated by a 20 percent 
schedular rating, and the provisions of 38 C.F.R. § 3.321 are 
not for application.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and the Court's decision in DeLuca.  
However, the Board concludes that the veteran is not be 
entitled to an increase under those regulations since he does 
not have limitation of motion beyond that reported on 
examination which could be attributed to such factors as 
pain, weakness or fatigability.  Specifically, the record 
shows no evidence of disuse, given the normal musculature 
noted on examination.  Moreover, he has been described as 
well developed with a normal gait and negative heel toe 
walking.  On most recent VA medical examination, the examiner 
indicated that there was no pain behavior evident on 
examination and no reason to anticipate that the veteran's 
low back disability would result in incoordination or early 
fatigability.  The veteran denied exacerbations of his low 
back condition.  In view of the foregoing, the Board finds 
the veteran's symptoms are consistent with the assignment of 
no more than 20 percent evaluation under Diagnostic Code 
5292.


ORDER

A 20 percent rating, but no higher, for low back pain with 
conversion features is granted.


REMAND

Under applicable criteria, the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of claim.  38 
U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file that may be interpreted as claims 
(formal or informal) for increased benefits and, then, to all 
other evidence of record to determine the "earliest date as 
of which" within a year prior to the claim, the increase in 
disability was ascertainable. 38 U.S.C.A. § 5110(b)(2); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As indicated above, by February 1997 decision, the Board 
granted a 100 percent schedular rating for major depression.  
By March 1997 rating decision, the RO effectuated that 
decision, assigning a 100 percent rating for major 
depression, effective September 22, 1991, the last day the 
veteran was shown to have been employed.  Additionally, a 70 
percent rating was assigned from June 1, 1990, the date the 
RO determined that his claim for increased rating was 
received at the RO.  The RO determined that an effective date 
earlier than June 1, 1990 was not warranted as "previous 
decisions had become final" and because there was no medical 
evidence of record showing treatment for major depression 
within the one-year period preceding June 1, 1990.

However, it appears that the record assembled for appellate 
review may be incomplete in this regard.  In January 1996, 
the veteran submitted four completed Authorizations for 
Release of Information (VA Forms 21-4142) in which he 
specifically indicated that he had been receiving psychiatric 
treatment since May 1989, including from a private 
psychiatrist and the VA outpatient clinic on Temple Street.

Since the veteran has submitted a well-grounded claim, the VA 
has a duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. 5107(a).  Moreover, VA has an 
obligation to develop all pertinent evidence in the 
possession of the Federal government.  Counts v. Brown, 6 
Vet. App. 473, 476-78 (1994); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In this case, given the nature of the 
veteran's claim, the medical records specifically identified 
by the veteran are potentially material and an attempt should 
be made to obtain them.

In addition, it is also noted that in a recent case, the 
Court has emphasized that, despite the finality of a prior 
decision, VA must nonetheless review "all the evidence or 
record (not just evidence not previously considered)" in 
determining whether there was an ascertainable increase in 
the severity of the veteran's disability.  Swanson v. West, 
No. 95-1082 (U.S. Vet. App. June 23, 1999), citing Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  In other words, 
although an unappealed decision denying a rating collaterally 
estops a claimant from relitigating that same issue based on 
the same evidence in a subsequent proceeding to determine the 
effective date for a subsequently-granted increase, it does 
not preclude assignment of an effective date, earlier than 
the prior decision, based on consideration of a combination 
of new evidence and evidence previously considered at the 
time of the prior unappealed decision.  Hazen, 10 Vet. App. 
at 520-22.  Thus, pursuant to the Court, after obtaining any 
additional evidence, the RO must reconsider the veteran's 
claim for an earlier effective date, with consideration of 
all the evidence or record, not just evidence not previously 
considered.

Thus, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to submit or 
identify any additional evidence which 
may be pertinent to his claim for 
assignment of an effective date earlier 
than September 22, 1991 for a 100 percent 
rating for major depression with 
psychotic features.  He should be advised 
that the best evidence to submit would be 
medical evidence showing that his 
service-connected psychiatric disability 
produced total disability prior to 
September 22, 1991.  

2.  Regardless of the veteran's response, 
the RO should contact the treatment 
providers identified by the veteran on 
the January 1996 VA Form 21-4142's 
(including the VA outpatient clinic on 
Temple Street), and request copies of any 
treatment records pertaining to the 
veteran from May 1989 to the present (not 
already of record).

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further review, if 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

